--------------------------------------------------------------------------------


FOURTH AMENDMENT TO CREDIT AGREEMENT

     THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this "Fourth Amendment") is made
and entered into as of this 7th day of November, 2000 by and among RARE
HOSPITALITY INTERNATIONAL, INC., a corporation organized under the laws of
Georgia (the "Borrower"), the Lenders who are or may become a party to the
Credit Agreement referred to below, FIRST UNION NATIONAL BANK, as Administrative
Agent for the Lenders (the "Administrative Agent") and FLEET NATIONAL BANK (on
behalf of itself and as successor to BankBoston, N.A.), as Co-Agent (the
"Co-Agent").


STATEMENT OF PURPOSE

     The Lenders agreed to extend certain extensions of credit to the Borrower
pursuant to the Amended and Restated Credit Agreement dated as of August 26,
1998 by and among the Borrower, the Lenders, the Administrative Agent and the
Co-Agent (as amended by the First Amendment to Credit Agreement dated as of
December 31, 1998, the Second Amendment and Waiver to Credit Agreement dated as
of November 4, 1999, the Third Amendment to Credit Agreement dated as of March
3, 2000 and as further amended or supplemented from time to time, the "Credit
Agreement").

     The parties now desire to amend the Credit Agreement in certain respects on
the terms and conditions set forth below.

     NOW THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 1. Effect of Amendments. Except as expressly amended hereby, the Credit
    Agreement and Loan Documents shall be and remain in full force and effect.
    
    
 2. Capitalized Terms. All capitalized undefined terms used in this Fourth
    Amendment shall have the meanings assigned thereto in the Credit Agreement.
    
    
 3. Modification of Credit Agreement. The Credit Agreement is hereby amended as
    follows:
    
    
    
         (a)     The defined term "Adjusted Leverage Ratio" set forth in Section
    1.1 of the Credit Agreement is hereby deleted in its entirety and the
    following definition shall be substituted in lieu thereof:
    
              “‘Adjusted Leverage Ratio’ means, as of the end of any fiscal
    quarter, the ratio of (a) Consolidated Funded Debt as of such date excluding
    therefrom the initial $15,000,000 of obligations incurred in connection with
    Capital Leases of real property associated with The Capital Grille
    restaurants entered into after the Closing Date to (b) Adjusted EBITDA for
    the period of four (4) consecutive fiscal quarters ending on such date.”
    
         (b) Section 2.6(c) of the Credit Agreement is hereby deleted in its
    entirety and the following Section 2.6(c) shall be substituted in lieu
    thereof:
    
              “(c) Regular Quarterly Reductions. Commencing with the last day of
    the fiscal quarter ending September 30, 2004 (the “Conversion Date”) and
    continuing through the Revolving Credit Termination Date, the Aggregate
    Commitment shall be reduced on the last day of each fiscal quarter in equal
    quarterly reduction amounts (the “Reduction Amounts”) equal to the amount
    required to reduce the Aggregate Commitment to $50,000,000 as of September
    30, 2005; provided, that each of the Reduction Amounts remaining after any
    reduction pursuant to Section 2.6(b) shall be adjusted on a pro rata basis
    in connection with such reduction.”
    
         (c) Section 2.7 of the Credit Agreement is hereby deleted in its
    entirety and the following Section 2.7 shall be substituted in lieu thereof:
    
              “SECTION 2.7     Termination of Credit Facility. The Credit
    Facility shall terminate on the earliest of (a) September 30, 2005, (b) the
    date of permanent reduction of the Aggregate Commitment in whole pursuant to
    Section 2.6 and (c) the date of termination by the Administrative Agent on
    behalf of the Lenders pursuant to Section 11.2(a).”
    
         (d) Section 9.3 of the Credit Agreement is hereby deleted in its
    entirety and the following Section 9.3 shall be substituted in lieu thereof:
    
              “SECTION 9.3 Fixed Charges Coverage Ratio. As of the end of any
    fiscal quarter, permit the ratio of (a) Adjusted EBITDA plus Rental Expense
    for the period of four (4) consecutive fiscal quarters ending on such date
    to (b) Fixed Charges as of such date, to be less than the following ratios
    during the following time periods:
    
    
                 Period                                   Ratio
                 --------                                 ------
     From the Closing Date through                        2.00 to 1.00
     and including 09/30/2004
    
     From 10/01/2004 and thereafter                       1.10 to 1.00"
    
    
         (e) Section 4.1(c)(ii) of the Credit Agreement is hereby deleted in its
    entirety and the following Section 4.1(c)(ii) shall be substituted in lieu
    thereof:
    
              “(ii) upon the initial Adjustment Date and at all times
    thereafter, be determined by reference to the Adjusted Leverage Ratio in
    accordance with the following charts:
    
    
              Adjusted                                            Applicable Margin Per Annum
              Leverage                                               Prior to July 1, 2004
    Level     Ratio                                          LIBOR Rate                Base Rate
    -----     ------                                         ----------                ---------
    1         Greater than or equal to 3.0 to 1.00           2.000%                    0.750%
    
    2         Less than 3.0 to 1.0 but greater than
              or equal to 2.50 to 1.0                        1.875%                    0.625%
    
    3         Less than 2.5 to 1.0 but greater than
              or equal to 2.0 to 1.0                         1.750%                    0.500%
    
    4         Less than 2.0 to 1.0 but greater than
              or equal to 1.50 to 1.0                        1.625%                    0.375%
    
    5         Less than 1.50 to 1.0 but greater than
              or equal to 1.0 to 1.0                         1.500%                    0.250%
    
    6         Less than 1.0 to 1.0                           1.250%                    0.000%
    
    
                                                                  Applicable Margin Per Annum
              Adjusted                                           Commencing with July 1, 2004
              Leverage                                                 and thereafter
    Level     Ratio                                          LIBOR Rate                Base Rate
    -----     ------                                         ----------                ---------
    1         Greater than or equal to 3.0 to 1.00           2.500%                    1.250%
    
    2         Less than 3.0 to 1.0 but greater than
              or equal to 2.50 to 1.0                        2.375%                    1.125%
    
    3         Less than 2.5 to 1.0 but greater than
              or equal to 2.0 to 1.0                         2.250%                    1.000%
    
    4         Less than 2.0 to 1.0 but greater than
              or equal to 1.50 to 1.0                        2.125%                    0.875%
    
    5         Less than 1.50 to 1.0 but greater than
              or equal to 1.0 to 1.0                         2.000%                    0.750%
    
    6         Less than 1.0 to 1.0                           1.750%                    0.500%
    
    
    
         Adjustments, if any, in the Applicable Margin shall be made by the
    Administrative Agent on the tenth (10th) Business Day (the “Adjustment
    Date”) after receipt by the Administrative Agent of financial statements for
    the Borrower and its Subsidiaries delivered under Section 7.1(a) or (b), as
    applicable, and the accompanying Officer’s Compliance Certificate setting
    forth the Adjusted Leverage Ratio of the Borrower and its Subsidiaries as of
    the most recent fiscal quarter end. The Administrative Agent agrees to give
    the Borrower and the Lenders notice of any adjustment in the Applicable
    Margin within two (2) Business Days of such adjustment; provided, that the
    Administrative Agent’s failure to give such notice shall not result in any
    liability to the Administrative Agent or in any way affect the validity of
    any such adjustment. In the event the Borrower fails to deliver such
    financial statements and certificate within the time required by Sections
    7.1(a) and 7.2 hereof, the Applicable Margin shall be the highest Applicable
    Margin set forth above until the delivery of such financial statements and
    certificate unless at such time the outstanding principal balance of the
    Loans are bearing interest at the “default rate” set forth in Section 4.1(d)
    below in which case the Applicable Margin shall not be increased pursuant to
    this sentence.”

 4. Conditions to Effectiveness. Upon the satisfaction of the following
    conditions, this Fourth Amendment shall be deemed to have an effective date
    as of the date hereof:
    
    
    
         (a) Execution of Fourth Amendment. Receipt by the Administrative Agent
    of a copy of this Fourth Amendment executed by the Borrower and each of the
    Lenders.
    
         (b) Expenses. Receipt by the Administrative Agent of payment of all
    fees and expenses payable thereto (including, without limitation, the fees
    and expenses referred to in paragraph 6 hereof).
    
         (c) Additional Items. Receipt by the Administrative Agent of any other
    document or instrument reasonably requested by it in connection with the
    execution of this Fourth Amendment.

 5. Representations and Warranties/No Default. By its execution hereof, the
    Borrower hereby certifies that each of the representations and warranties
    set forth in the Credit Agreement and the other Loan Documents is true and
    correct in all material respects as of the date hereof as if fully set forth
    herein, except to the extent that such representations and warranties
    expressly relate to an earlier date (in which case such representations and
    warranties shall have been true and correct in all material respects on and
    as of such earlier date), and that as of the date hereof, no Default or
    Event of Default has occurred and is continuing.
    
    
 6. Expenses. The Borrower shall pay all reasonable out-of-pocket expenses of
    the Administrative Agent in connection with the preparation, execution and
    delivery of this Fourth Amendment, including without limitation, the
    reasonable and actual fees and disbursements of counsel for the
    Administrative Agent.
    
    
 7. Governing Law. This Fourth Amendment shall be governed by and construed in
    accordance with the laws of the State of North Carolina.
    
    
 8. Counterparts. This Fourth Amendment may be executed in separate
    counterparts, each of which when executed and delivered is an original but
    all of which taken together constitute one and the same instrument.
    
    

[Signature Pages Follow]

     IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
be duly executed as of the date and year first above written.


[CORPORATE SEAL]                    RARE HOSPITALITY INTERNATIONAL, INC.

                                    By:
                                    Name:
                                    Title:

                        [Signature Pages Continue]



                                    FIRST UNION NATIONAL BANK,
                                    as Administrative Agent, Lender, Swingline Lender and Issuing Lender

                                    By:
                                    Name:
                                    Title:

                                     [Signature Pages Continue]



                                    FLEET NATIONAL BANK (on behalf of itself and as successor to BankBoston, N.A.),
                                    as Co-Agent and as Lender

                                    By:
                                          Name:
                                          Title:

                                     [Signature Pages Continue]



                                    SOUTHTRUST BANK, N.A., as Lender

                                    By:
                                          Name:
                                                           Title:

                                     [Signature Pages Continue]



                                    THE FUJI BANK, LIMITED, as Lender

                                    By:
                                          Name:
                                          Title:

                                     [Signature Pages Continue]



                                    WACHOVIA BANK, N.A., as Lender

                                    By:
                                          Name:
                                          Title:
